Per Curiam. We are asked to certify these cases to the Supreme Court. The sum involved exclusive of costs is $17 5 only, but it is said that there are questions of law of such importance as to justify the request. The statute, Sec. 8, Appellate Court Act, provides that whenever a majority of the judges of this court shall be of . opinion that “ a case decided by them involving a less sum than §1,000, exclusive of cost, also involves questions of law of such importance, either on account of principal or collateral interest, as that it should be passed upon by the Supreme Court,” they may grant an appeal, etc. It is necessary that the question shall be important on account of, or because of either principal interest, or collateral interest. It is not enough that it may be new or likely to arise in other cases, but the principal interest, or collateral interest involved in, or springing from, the case in hand, must be affected by the importance of the question. It would always afford the court pleasure to grant an appeal in any case where desired, and were it merely a matter of grace or favor, such a request would rarely or never be denied; but the successful litigant may well object to the expense and trouble of an appeal in order to settle a point which may be of general interest, but which so far as he is concerned is of no interest aside from the particular case which has been decided in his favor, and with which he is content. The court has no power to grant an appeal which will subject him to such a burden unless the other party has a right to ask it. Were the amount involved nearly up to the limit where an apjieal is a matter of right, or did the case involve collaterally other matters than those in suit, then if the question were important or difficult of solution there would be such a case as the statute intends; but we see nothing of the sort here, and the motion is denied.